64 F.3d 677
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Presentacion O. FERRER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3297.
United States Court of Appeals, Federal Circuit.
Aug. 16, 1995.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and PLAGER, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
The plaintiff, Presentacion O. Ferrer, the surviving widow of Antonio Ferrer, a deceased former employee of the government, appeals the January 18, 1995, decision of the Merit Systems Protection Board (MSPB or board), Docket Number SE-0831-95-0041-I-1, which dismissed her claim for a survivor benefit under the Civil Service Retirement System (CSRS) for lack of jurisdiction.  She filed her claim with the board without first filing it as required by law with the Office of Personnel Management (OPM).  Consequently, the OPM has not considered her claim nor issued a final decision with respect to it.  The plaintiff had no right to appeal to the board under the Civil Service Retirement System until OPM had issued a final decision on her claim.  5 C.F.R. Sec. 831.110.  Therefore, the board was without jurisdiction and had no authority to adjudicate her appeal without such a final decision having been made by OPM. 5 U.S.C. Sec. 8347(d); and C.F.R. Sec.s 831.109 and 831.110.  We find no error in the decision of the board, and it is affirmed.